Filed 6/20/16 In re Devon A. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re DEVON A., a Person Coming Under
the Juvenile Court Law.
                                                                D068543
THE PEOPLE,

         Plaintiff and Respondent,                              (Super. Ct. No. J225688)

         v.

DEVON A.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Robert J.

Trentacosta, Judge. Affirmed.



         Heather L. Beugen, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and Michael

Pulos, Deputy Attorneys General, for Plaintiff and Respondent.
       In 2010, the district attorney filed a petition against Devon A. (Minor), which was

dismissed a year later after Minor completed an informal program of supervision. In

2014, the district attorney filed a new petition against Minor for an unrelated incident.

The court declared him a ward under Welfare and Institutions Code section 6021 and

placed him on probation. In 2015, the court found that Minor satisfactorily completed the

terms of probation for his latest offense and sealed the records relating to it. The court

did not seal the records relating to his first, previously dismissed petition. Minor

contends the court erred by not sealing the records pertaining to his prior dismissed

petition under section 786.2 We conclude the court did not err and affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

1.     Petition No. 1: F4525

       In 2010, the district attorney filed petition F4525 against then-12-year-old Minor,

alleging he had a switchblade on school grounds in violation of Penal Code section

626.10, subdivision (a). The juvenile court ordered Minor to participate in an informal

program of supervision under section 654.2. In 2011, the court found that Minor had

complied with the terms of his informal program and dismissed the petition under section

782.




1     Subsequent unspecified statutory references are to the Welfare and Institutions
Code.

2     Subsequent unspecified references to section 786 are to the version effective
January 1, 2015, to December 31, 2015. (Stats. 2014, ch. 249, § 2, p. 2506.)

                                              2
2.     Petition No. 2: G6574

       In May 2014, the district attorney filed a new petition, G6574, against Minor,

alleging the offense of petty theft (Pen. Code, § 484). Minor admitted the offense, and

the court declared him a ward and placed him on probation. Minor subsequently tested

positive for marijuana use, and in October, was ordered to participate in drug court. On

June 1, 2015, the court commended Minor on graduating from drug court, found that he

had successfully complied with his conditions of probation, dismissed petition G6574,

and requested that Minor's probation officer submit a recommendation regarding the

sealing of records. On June 9, the court followed the probation officer's unopposed

recommendation and sealed Minor's records relating to his current petition, G6574. The

probation officer did not recommend, and Minor did not request, sealing the records

relating to Minor's first, previously dismissed petition.

       Minor timely appealed the court's June 9, 2015 order on the ground that records

pertaining to his prior petition, F4525, were not sealed.

                                       DISCUSSION

       Minor contends the juvenile court erred by not sealing the records relating to his

first dismissed petition for which he completed an informal program of supervision.

According to Minor, the version of section 786 that became effective on January 1, 2015,

required the court to seal his prior petition. The People respond that the court had no




                                              3
power to apply section 786 retroactively to seal a petition that was dismissed in 2011,

prior to the statute's effective date.3 We agree with the People.

        We are guided by the well-established rule that a "new or amended statute applies

prospectively only, unless the Legislature clearly expresses an intent that it operate

retroactively." (People v. Ledesma (2006) 39 Cal.4th 641, 664; see Evangelatos v.

Superior Court (1988) 44 Cal.3d 1188, 1207 [" '[it] is an established canon of

interpretation that statutes are not to be given a retrospective operation unless it is clearly

made to appear that such was the legislative intent' "].)

        Furthermore, to ascertain the Legislature's intent, "we must look to the statute's

words and give them their usual and ordinary meaning. [Citation.] The statute's plain

meaning controls the court's interpretation unless its words are ambiguous. If the plain

language of a statute is unambiguous, no court need, or should, go beyond that pure

expression of legislative intent." (Green v. State of California (2007) 42 Cal.4th 254,

260.)

        Applying the above principles, we conclude the juvenile court did not err because

section 786 does not operate retroactively. Section 786 became effective on

January 1, 2015, and provides in pertinent part:

           "If the minor satisfactorily completes (a) an informal program of
           supervision pursuant to Section 654.2, . . . or (c) a term of probation
           for any offense not listed in subdivision (b) of Section 707, the court


3       The People preliminarily argue that Minor forfeited his claim since he never
requested the juvenile court to seal his prior petition. The People's argument regarding
forfeiture is well taken, however, we will exercise our discretion to consider the legal
question presented. (See In re Sheena K. (2007) 40 Cal.4th 875, 887.)
                                               4
          shall order the petition dismissed, and the arrest upon which the
          judgment was deferred shall be deemed not to have occurred. The
          court shall order sealed all records pertaining to that dismissed
          petition in the custody of the juvenile court . . . ." (Italics added.)

Section 786 does not contain any language permitting a court to seal records pertaining to

a petition that was dismissed prior to the statute's enactment, and instead, the plain and

unambiguous language describes dismissal and sealing together, prospectively. Minor

fails to identify any ambiguous or uncertain statutory language.

       Contrary to Minor's position, the Legislature has not expressed an intent for the

automatic sealing provisions of section 786 to operate retroactively. (See In re Y.A.

(2016) 246 Cal.App.4th 523, 527 ["[T]he plain language of section 786 does not support

the proposition that it was intended to be a panacea for all sealing issues."].) Courts may

not interpret a statute in a way that effectively adds provisions or rewrites it to conform to

an assumed intent that does not appear from its plain language. (People v. Connor (2004)

115 Cal.App.4th 669, 692.) Before and after the enactment of section 786, section 781

has provided a method for individuals to petition the court to seal their juvenile records.4

(§ 781; In re G.Y. (2015) 234 Cal.App.4th 1196, 1200 ["The right to have juvenile

records sealed is governed by section 781."].) The juvenile court did not misconstrue the

scope of section 786 and properly limited its sealing order to Minor's most recent

petition, G6574.




4      As the People state, the remedy found in section 781 and California Rules of
Court, rule 5.830 is currently available to Minor, who has reached the age of 18.
                                              5
                                  DISPOSITION

      The judgment is affirmed.




                                                HALLER, Acting P. J.

WE CONCUR:


McDONALD, J.


IRION, J.




                                       6